Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/19, 9/12/19, 10/23/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “comprises”, "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 

Currently, abstract is over 150 words.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Information processing method and apparatus including quick build implemented in an attack mode.

Claim Objections
Claims 2-12 objected to because of the following informalities:  Applicant is recommended to amend the phrase "The method" to "The information processing method".  
Claim 19 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "placing the building model" to "placing a building model". Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-4, 9, 13-16, 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-4, 9, 1 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-4, 9, 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 13, 
Prong 1 analysis:
The limitations of “in response to a first touch operation acting on the attack control, controlling a first virtual character to execute an attack instruction in a game scene; in response to a second touch operation acting on the sub-control of the build control, providing the build control on the graphical user interface, and controlling the first virtual character to execute a build instruction in a first building area of the game scene”, are considered to fall within the certain methods of organizing human activity grouping (managing personal behavior, rules/instructions). The mere nominal recitation of an information processing apparatus does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.
Furthermore, dependent claims 2-4, 9, 14-16, 19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.

The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “providing an attack control on a graphical user interface, and providing a sub-control of a build control on the graphical user interface”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in controlling a virtual character, and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. 
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-4, 9, 1, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 1-4, 9, 1 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mompoint et al. (9104814) in view of O’Connor et al. (2018/0193742).
Re Claim 1,
Mompoint discloses an information processing method, comprising: providing an attack control on a graphical user interface, and in response to a first operation acting 
Mompoint does not explicitly disclose touch operation and controlling a virtual character.
However, O’Connor teaches touch operation and controlling a virtual character (Fig 2, ¶0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of O’Connor into the game of Mompoint in order to enhance the gameplay experience for the user.
Re Claim 4,
Mompoint discloses placing a building model to be built in the first building area of the game scene; and in response to a build confirmation trigger event, build a building corresponding to the building model to be built in the first building area (col 4, ln 66-67, col 5, ln 1-36) but does not explicitly disclose controlling a virtual character. However, O’Connor teaches controlling a virtual character (Fig 2, ¶0021).
Re Claim 9,
Mompoint discloses determining the first building area according to a current position and a current orientation of the first virtual character in the game scene, and executing the build instruction in the first building area (col 4, ln 66-67, col 5, ln 1-36).
Re Claim 13,
Claim is substantially similar to claim 1. See claim 1 for rejection.
Re Claim 14,

Re Claim 15,
Mompoint discloses a computer readable storage medium storing a computer program, the computer program being executed by a processor to implement the information processing method as claimed in claim 1 (Fig 3, col 12, ln 16-57).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mompoint et al. (9104814) in view of O’Connor et al. (2018/0193742), further in view of Vaughan et al. (2009/0119597).
Re Claim 19,
Mompoint as modified by O’Connor discloses all limitations as set forth above but is silent on a building model to be build is previewed to display. However, Vaughan teaches a building model to be build is previewed to display (Fig 4, ¶¶0049-0050). Vaughan further teaches such a configuration allows a user to review and modify the design (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vaughan into the game of Mompoint as modified by O’Connor in order to allow the user to review and modify the design.

Allowable Subject Matter
Claims 5-8, 10-12, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715